Hill, J.
This is the second time this case has been before this *720court. The case was decided by this court on December 16, 1919. See 24 Ga. App. 628 (101 S. E. 715). The judge of the city court of Nashville at the next term of that court and at each succeeding term was disqualified. On August 13, 1930, at the August term of that court, when a qualified judge, to wit, the judge of the city court of Douglas, was presiding over the city court of Nashville, the case came on for trial and a motion for a continuance was made by counsel for the defendant, on the ground that he had not had opportunity to prepare for trial. We do not think that there was any abuse of the discretion in refusing the continuance, especially in view of the fact that the case was within the jurisdiction of the city court of Nashville from the time its clerk received the remittitur from this court. Knox v. State, 113 Ga. 929 (39 S. E. 330).
2. The charge of the court was not erroneous for any of the reasons assigned. The evidence warranted the verdict.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.